        Case: 1:19-cv-00145-DAP Doc #: 126 Filed: 03/08/19 1 of 8. PageID #: 3295



                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                                   :      Case No. 1:19-CV-145
                                                                :
                                        Plaintiff,              :
                                                                :      JUDGE DAN AARON POLSTER
                               v.                               :
                                                                :      MAGISTRATE JUDGE
SOUTH UNIVERSITY OF OHIO, LLC., et al.,                         :      THOMAS M. PARKER
                                                                :
                                        Defendants.             :


         LIMITED OBJECTIONS OF DREAM CENTER SOUTH UNIVERSITY, LLC
                      TO THE SETTLEMENT AGREEMENT

           Dream Center South University, LLC (“South”),1 by and through its undersigned counsel

files these Limited Objections to the Settlement Agreement pursuant to the March 1, 2019

Scheduling Order of the Court (ECF 84).

                                              I.       INTRODUCTION

           On February 27, 2019, the Receiver, on behalf of Dream Center Education Holdings LLC

(“DCEH”) and other receivership entities, entered into a Settlement Agreement with Studio

Enterprise Manager, LLC (“Studio”) and Education Principle Foundation (“EPF”). South, which

continues to operate schools serving more than 10,000 students nationwide, is not a receivership

entity and generally supports the efforts of the parties to the Settlement Agreement to continue

untangling South from the receivership entities. That said, certain provisions in the Settlement

Agreement could alter the legal and equitable rights and obligations of South under contractual

agreements with or concerning South, Studio, and EPF. Specifically, the Settlement Agreement

could, in certain scenarios, negatively affect South’s access to critical services needed to operate

its schools. Accordingly, South raises these limited objections to the Settlement Agreement.

1
    South filed a Motion to Intervene in this receivership on March 8, 2019.
    Case: 1:19-cv-00145-DAP Doc #: 126 Filed: 03/08/19 2 of 8. PageID #: 3296



                                II.    FACTUAL BACKGROUND

   A. South’s Transitional Ties to DCEH

       South is a nonprofit university system that, through its subsidiaries, consists of ten

physical campuses in southeastern America as well as a robust online campus. South traces its

roots back to 1899, when it was founded in Savannah, Georgia as a business college with courses

in accounting, banking, shorthand, and bookkeeping. Today, more than 10,000 students are

enrolled at South, pursuing studies in a wide variety of fields including nursing, information

technology, business, and healthcare. The institution offers its students programs at the

associate, baccalaureate, master, and doctoral levels.

       South is not in receivership. Rather, this proceeding concerns the receivership of certain

educational entities, including DCEH, the former sole member of South. South was acquired by

DCEH in 2017, along with certain Arts Institutes schools and Argosy schools. Although the

educational curricula offered by South was separate from those other systems, the schools did

share certain administrative services and IT systems. In transactions preceding this receivership

action, South was spun-off from DCEH and acquired by Studio’s designee, EPF. While DCEH

transferred its membership interest in South on January 7, 2019, DCEH nevertheless remains

contractually required to provide certain services to South, and the Receiver purports to control

certain shared IT assets in which South has material interests through a one-year transitional

period. These services and assets are critical to South’s continued operations as a nonprofit

educational system and serving thousands of students throughout the country.

       On January 7, 2019, Studio entered into a Transition Services and License Agreement

with DCEH (the “TSA”) under which DCEH was to continue to provide Shared IT Services, as

defined in the TSA, to South with respect to the Shared IT Systems that were jointly used among



                                                 2
     Case: 1:19-cv-00145-DAP Doc #: 126 Filed: 03/08/19 3 of 8. PageID #: 3297



the university systems. (TSA ¶ 3.2.) At that same time, the transactional documents included a

Master Services Agreement (the “MSA”) between South and Studio. Under the MSA, Studio’s

obligations are defined or conditioned upon DCEH’s provision of those requisite services to

South per the TSA. (See MSA at ¶ 1.2.) Studio, DCEH, and South, among others, are parties to

a January 7, 2019 Amended and Restated Framework Agreement (“Framework Agreement”).

Both the MSA and the TSA purport to contain the terms (including payment terms) for the

Shared IT Services and use of the Shared IT Systems.

    B. The Action and Settlement Agreement

        DCEH along with various Argosy institutions, two South University institutions—which

are not a part of South2—and several Arts Institutes institutions have entered into receivership.

(ECF 8, Order Appointing Receiver.) The Receiver instituted a separate civil action against

Studio and EPF in this Court on February 21, 2019, claiming that the heft of the January 2019

reorganizational documents should be rescinded, that Studio breached the Framework

Agreement, the Equity and Asset Purchase Agreement, and the TSA, and that Studio had been

unjustly enriched as a result of those agreements. (See Dottore v. Studio Enterprise Manager,

LLC, 1:19-cv-00380 (N.D. Ohio) at ECF 1.) At the same time, the Receiver asked the Court to

enter a temporary restraining order and preliminary injunction seeking the payment of funds

purportedly necessary for DCEH to provide those critical services to the schools, including

South, as contemplated under the TSA. (See generally id. at ECF 2.) Otherwise, the Receiver

explained, “the Receivership Entities will be unable to operate, the Ai University System,




2
        Receivership entities South University of Michigan, LLC and South University of Ohio, LLC were
formerly subsidiaries of South, but are now under DCEH. (See ECF 91 at Ex. A, Dream Center South University,
LLC and Subsidiaries (highlighting receivership entities).)


                                                      3
     Case: 1:19-cv-00145-DAP Doc #: 126 Filed: 03/08/19 4 of 8. PageID #: 3298



Argosy University System and the South University System will close, and the schools’ tens of

thousands of students will bear the brunt of the damage.” (Id. ECF 2-1 at 4-5.)

        Within one week of that filing claiming that Studio had been unjustly enriched through

the January 2019 transaction and seeking to rescind the reorganization documents, Studio, EPF,

and the Receiver entered into a February 27, 2019 settlement agreement. (See ECF 82-1.) The

following day, the Receiver filed a motion to approve the Settlement Agreement and set a

schedule for objections (ECF 82), which was granted by the Court on February 28, 2019 (ECF

84). The Receiver subsequently filed two amendments to the settlement agreement (together, the

“Settlement Agreement”).3 (See ECF 85; 118.)

        Although South is not a party to the Settlement Agreement, the terms of that agreement

potentially could affect South. Accordingly, South files the within limited objections to the

Settlement Agreement in order to raise those concerns.

                                       III.     LIMITED OBJECTIONS

        In an equity receivership, “a district court has wide discretion to determine what relief is

appropriate.” Gordon v. Dadante, 336 F. App’x 540, 549 (6th Cir. 2009). There are no federal

rules that “prescribe a particular standard for approving settlements.” Id. South asserts these

limited objections and request that the Court exercise its discretion to require modification of the

problematic settlement terms to be more fair and equitable. “[A] district court has broad powers

in fashioning relief in an equity receivership proceeding. . . .” Liberte Capital Group, LLC v.

Capwill, 421 F.3d 377, 382 (6th Cir. 2005).




3
         The Court did not grant permission for the amendments to relate back to the original motion to approve the
settlement agreement or adjust the schedule for filing objections. See Subsection 3 infra.

                                                         4
    Case: 1:19-cv-00145-DAP Doc #: 126 Filed: 03/08/19 5 of 8. PageID #: 3299



   A. The Settlement Agreement Grants Studio a Right to Purchase Assets in Which
      South Has an Interest for a Fixed Sum.

       The Receiver has explained that South has an interest in Shared IT Systems and Shared

IT Services related to DCEH and other receivership entities. (ECF 91 at 3.) South requires

access to these necessary shared systems and services that only DCEH can provide at this time.

Accordingly, South has significant interest in DCEH’s ability to perform the services and any

disposal of those assets. (See, e.g., South Mem. Supp. Mot. to Intervene at ECF 122-2.) The

Receiver has repeatedly declared the potential impact that a lapse in the shared services might

have on the receivership entities and South. (ECF 91 at 3.) The Settlement Agreement permits

Studio to purchase what it calls “Shared IT assets” for $2 million from DCEH under certain

circumstances. (Id. at ¶ 8.) That provision also contemplates the potential purchase of the

“Shared IT assets” and performance of the TSA by an entity unknown to South. (Id.) Although

undefined, it is presumed that the “Shared IT assets” relate to the Shared IT Systems and/or the

Shared IT Systems, which are explicitly defined in the reorganization documents and are a

significant basis of South’s relationship with Studio and DCEH during the transitional period.

(See Exhibit A at ¶ 1.2, Exhibit B. at ¶ 2.19.)

       South objects to these provisions in the Settlement Agreement because they would

exclude it from any future discussion about a sale of the “Shared IT assets.” Insofar as these

terms would allow an unknown entity to step into the shoes of DCEH, South potentially could be

harmed immensely given the importance of the Shared IT Systems and Shared IT Services to its

continued operations. South is also concerned that this phrase is ambiguous in terms of which

assets would be included in such a sale. Such ambiguity could cause considerable operational

uncertainty for South relative to the “Shared IT assets.”




                                                  5
    Case: 1:19-cv-00145-DAP Doc #: 126 Filed: 03/08/19 6 of 8. PageID #: 3300



   B. The Settlement Agreement Changes the Terms Upon Which Services Are to Be
      Provided to South.

       The Settlement Agreement states:

               If the Receiver believes that the TSA Services (as defined in the TSA)
               cannot be reasonably maintained for the Monthly Amount, the Receiver
               shall 1) provide notice to Studio, ii) provide the back-up information that
               is necessary for Studio to confirm this information; and iii) request an
               amendment to this Agreement and/or the TSA to confirm a monthly
               amount that is sufficient.

(ECF 82-1 at 3, ¶ 8.) To the extent this language purports to commit South to pay any changed

fee amount, South objects to this provision. Such a provision is inherently unfair as it fails to

provide South with an opportunity to participate in any renegotiation of the fees to be paid,

including the evaluation to be conducted of whether the services can be maintained for the

previously agreed upon per student TSA charge. If, however, Studio is committing to paying

increased amounts for services without expecting South to foot the bill, South does not object.

   C. South Requests the Right to File Further Objections Upon Confirmation of the
      Terms Being Considered by The Court.

       Three sets of settlement terms have been submitted to the Court: the settlement

agreement dated February 27, 2019 and submitted to the Court on February 28, 2019 (ECF 82-

1), the first amendment to the settlement agreement dated and filed March 1, 2019 (ECF 85), and

the second amendment to the settlement agreement dated and filed March 7, 2019 (ECF 118).

The Court entered an Order granting the “Motion to Approve Settlement, Deadline for Filing

Objections” on March 1, 2019 (“Motion”). (ECF 84.) The Court has not granted or addressed

the supplements to the Motion filed thereafter, and thus the status of the amendments as it relates

to the Motion for approval are unclear to South. Understandably, South’s Objections to the

settlement depend on which terms constitute the final settlement agreement. This is especially

true in light of critical changes to Paragraph 8 of that Agreement, which dramatically alter the


                                                  6
    Case: 1:19-cv-00145-DAP Doc #: 126 Filed: 03/08/19 7 of 8. PageID #: 3301



potential effect of the settlement on South’s rights to the shared IT services and assets that are so

critical to South. As a result, in the interests of fairness and equity, South requests permission to

file further objections upon confirmation of the settlement terms that the Court is considering

approving.

                                        IV.      CONCLUSION

       For all of the reasons discussed herein, South’s Objections to the Settlement Agreement

should be sustained and the Settlement Agreement modified accordingly.

                                              Respectfully submitted,
                                              COHEN & GRIGSBY, P.C.


                                              By: /s/ Fridrikh V. Shrayber

                                              Fridrikh V. Shrayber (Ohio Bar No. 0095330)
                                              Ingrid A. Bohme (pro hac vice application
                                              forthcoming)
                                              Helen S. Ward (pro hac vice application forthcoming)
                                              625 Liberty Avenue
                                              Pittsburgh, PA 15222-3152
                                              412-297-4900 / 412-209-0672 (Fax)
                                              fshrayber@cohenlaw.com
                                              ibohme@cohenlaw.com
                                              hward@cohenlaw.com

                                              Attorneys for Intervenor,
                                              Dream Center South University, LLC


Dated: March 8, 2019




                                                   7
        Case: 1:19-cv-00145-DAP Doc #: 126 Filed: 03/08/19 8 of 8. PageID #: 3302



                                     CERTIFICATE OF SERVICE

             I hereby certify that on the 8th day of March, 2019, the foregoing Limited Objections

  Dream Center South University, LLC to the Settlement Agreement was filed with the Court

  electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

  system to all parties indicated on the electronic filing receipt. Parties may access this filing

  through the Court’s system. Parties identified as not receiving electronic filing notifications will

  be served by U.S. First Class Mail.


                                                  /s/ Fridrikh V. Shrayber
                                                  Fridrikh V. Shrayber




2965670.v1
